Citation Nr: 0423883	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  96-23 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right arm 
disability, claimed as an undiagnosed illness.  

2.  Entitlement to service connection for a sinus disability.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for a sleep disorder.  

5.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to May 
1985, and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for a right arm 
disability, claimed as an undiagnosed illness.  He 
subsequently perfected an appeal of this issue.  

In a March 1996 rating decision, the veteran was denied 
service connection for headaches and a sinus disability, and 
upon the filing of a May 1996 Notice of Disagreement and a 
July 1996 substantive appeal, he perfected appeals of these 
issues as well.  In August 1997, the veteran was denied 
service connection for a sleep disorder, and this issue was 
perfected for appeal upon the filing of an October 1997 
Notice of Disagreement and an October 1998 VA Form 9.  By a 
March 1998 rating decision, the veteran's application to 
reopen his service connection claim for hypertension was 
denied, based on the lack of new and material evidence.  This 
issue has also been perfected on appeal.  

In March 1999, the veteran testified before the undersigned 
member of the Board, seated at the RO.  His appeal was then 
presented to the Board in May 1999, at which time it was 
remanded to the RO for additional development.  It has now 
been returned to the Board.  

The issues of service connection for a sleep disorder and 
hypertension will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any additional action is required on the 
veteran's part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

3.  No competent evidence has been presented demonstrating 
that any current disability of the veteran's right arm 
originated during military service.  

4.  No competent evidence has been presented demonstrating 
that any current disability of the veteran's sinuses 
originated during military service.  

5.  According to the VA and private medical evidence of 
record, the veteran has developed chronic headaches due to an 
undiagnosed illness following service in the Persian Gulf.  

6.  In an August 1995 rating decision, the RO denied the 
veteran's claim for service connection for hypertension; the 
veteran was so informed by letter that same month and he did 
not perfect a timely appeal of this decision.

7.  The evidence submitted since the RO's 1995 denial of the 
veteran's claim for service connection for hypertension bears 
directly and substantially upon the specific matter under 
consideration and is, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of that 
claim.


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
right arm disability, claimed as due to an undiagnosed 
illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 
5103, 5103A, 5107 (West 2003); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2003).  

2.  The criteria for the award of service connection for a 
sinus disability, claimed as due to an undiagnosed illness, 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 
5103A, 5107 (West 2003); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2003).  

3.  The criteria for the award of service connection for 
headaches due to an undiagnosed illness are met.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2003); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2003).  

4.  The RO's August 1995 denial of service connection for 
hypertension is final.  38 U.S.C.A. § 7105 (West 2002).  

5.  The veteran has submitted new and material evidence with 
which to reopen his claim for service connection for 
hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the March 1996, June 
1996, August 1998, and March 2000 Statements of the Case, the 
various Supplemental Statements of the Case, and March 2001 
and October 2002 RO letters to the veteran notifying him of 
the VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  The 
veteran has reported that he receives medical care at the VA 
medical centers in Chattanooga and Murfreesboro, TN, and 
these records were obtained.  Private medical records have 
also been obtained from the Parkridge Medical Center and 
Memorial Hospital.  The veteran has not otherwise identified 
any additional evidence not already associated with the 
claims folder that is obtainable.  Finally, he has been 
afforded recent VA medical examinations in conjunction with 
his claims; for these reasons, his appeals are ready to be 
considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
March 2001 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

The Board has also considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi 
[U.S. Vet. App. 01-944 (June 24, 2004)], in which the Court 
held that 38 U.S.C.A. § 5103(a) requires VA to provide notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in August 1995, 
prior to the passage of the VCAA and the modifications to 
38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in November 
2003, in light of the additional development performed 
subsequent to August 1995.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

Finally, the Board observes that in August 2004, the veteran 
submitted additional VA medical records in support of his 
claim.  These records were received by the VA subsequent to 
the RO's most recent Supplemental Statement of the Case, and 
have not been considered by the RO.  However, because these 
records contain no new evidence pertinent to the issues being 
decided by the Board at this time, the veteran's appeal need 
not be remanded to the RO for consideration of these records 
by the agency of original jurisdiction.  See 38 C.F.R. § 
19.37 (2003).

I. Service connection - Right arm disability

The veteran seeks service connection for a right arm 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

According to his service personnel records, the veteran 
served in the Southwest Asia theater of operations during the 
Persian Gulf War.  He has also alleged his right arm 
disability began during such service, or within a short time 
thereafter.  Service connection may be granted to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness or a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: 

(1) fatigue, 
(2) signs or symptoms involving the skin, 
(3) headaches, 
(4) muscle pain, 
(5) joint pain, 
(6) neurologic signs or symptoms, 
(7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the 
respiratory system (upper or lower), 
(9) sleep disturbance, 
(10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, 
(12) abnormal weight loss, or 
(13) menstrual disorders. 

38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. §§ 3.317 
(2003).  

In order for service connection to be warranted under 
38 C.F.R. § 3.317, the claimed disability "cannot be 
attributed to any known clinical diagnosis."  38 C.F.R. 
§ 3.317(a)(1)(ii) (2003).  However, in the present case 
several diagnoses have been offered for the veteran's claimed 
right arm disability.  When he initially sought treatment for 
a right arm disability in 1994, a pinched nerve was 
suspected.  A September 1994 nerve conduction study revealed 
a strain of the extensor muscles of the right forearm, and an 
ulnar nerve lesion at his right elbow.  According to a May 
1995 VA consultation form, the veteran had right ulnar 
neuritis.  Because the medical evidence indicates the 
veteran's right arm disability can be attributed to known 
clinical diagnoses, service connection under 38 C.F.R. 
§ 3.317 is not warranted.  Nevertheless, service connection 
may still be awarded for a right arm disability if such a 
disability began during military service.  See 38 U.S.C.A. 
§ 1110 (West 2002).  Therefore, such a possibility must also 
be considered by the Board.  

The veteran's service medical records are negative for any 
disability of the right arm.  His April 1991 service 
separation examination noted no impairment of the right arm, 
and he reported no history of such a disability on his 
concurrent medical history report.  

Subsequent to service, the veteran completed a report of 
medical history as part of an employment application.  He 
reported no history of "difficulty using arms, hands, legs, 
or feet."  He also denied any history of or current 
paralysis or numbness.  On a concurrent physical examination, 
the examiner, a private physician, found the veteran's 
joints, including his right arm, to be within normal limits, 
with no limitation of motion or reflex deficiencies.  
Additionally, no neurological disabilities were noted at that 
time.  

The veteran first began to experience a right arm disability 
in early 1994, when he sought VA treatment at an outpatient 
clinic.  He reported pain and numbness in his right arm and 
hand.  A pinched nerve was suspected at that time.  A 
September 1994 nerve conduction study revealed a strain of 
the extensor muscles of the right forearm, and an ulnar nerve 
lesion at his right elbow.  According to a May 1995 VA 
consultation form, the veteran had right ulnar neuritis.  
Carpal tunnel syndrome was suspected following a September 
1996 VA medical examination.  

After reviewing the totality of the evidence, the Board finds 
that service connection is not warranted for a right arm 
disability.  The evidence of record does not indicate such a 
disability was incurred during any period of military 
service.  The veteran's service medical records are negative 
for any diagnosis of or treatment for a right arm disability, 
and no such disability was noted on his service separation 
medical examination.  Additionally, when he underwent private 
physical examination in January 1992 for employment, no 
disabilities of the right arm were reported.  The first 
diagnosis of a right arm disability arose in 1994, when a 
pinched nerve was suspected.  A 1994 nerve conduction study 
confirmed a muscle strain and a lesion of the ulnar nerve of 
the right arm.  Subsequent diagnoses have included neuritis 
and possible carpal tunnel syndrome.  While the medical 
evidence confirms several current diagnoses of a right arm 
disability, these disabilities were diagnosed at least 2 or 
more years after service separation.  Also, no medical 
examiner has suggested the onset of any right arm disability 
during the veteran's military service.  In the absence of any 
evidence the veteran's current right arm disability began 
during military service, service connection for a right arm 
disability must be denied.  

The veteran has himself alleged that his current disabilities 
of the right arm began during military service, but as a 
layperson, his claims regarding medical etiology and 
diagnosis are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against the 
award of service connection for a right arm disability, as no 
evidence has been presented indicating such a disability 
began during military service.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Service connection - Sinus disability

The veteran seeks service connection for a sinus disability.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2003).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

As has already been noted above, the veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  As such, he may be eligible for service connection for 
disability resulting from any undiagnosed illness established 
by the evidence of record.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2003).  However, entitlement to service 
connection under 38 C.F.R. § 3.317 is explicitly limited to 
certain disabilities which "cannot be attributed to any 
known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii) 
(2003).  In the present case several diagnoses have been 
offered for the veteran's sinus disability.  Specifically, a 
September 1996 VA medical examination resulted in a diagnosis 
of chronic sinusitis, with fasciae swelling and snoring.  
Because the medical evidence indicates the veteran's sinus 
disability can be attributed to known clinical diagnoses, 
service connection under 38 C.F.R. § 3.317 is not warranted.  
Nevertheless, service connection may still be awarded for a 
sinus disability if such a disability began during military 
service.  See 38 U.S.C.A. § 1110 (West 2002).  Thus, the 
Board must consider whether service connection on a direct 
basis is warranted.  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a sinus disability.  On a March 
1988 report of medical history, he had also checked both 
"yes" and "no" regarding a history of sinusitis.  However, 
no abnormalities of the sinuses were noted on his concurrent 
March 1988 periodic military medical examination.  On his 
April 1991 service separation examination, the veteran's 
sinuses were without abnormality; however, he did report a 
history of sinusitis on his concurrent medical history 
report.  On another April 1991 report of medical history, he 
denied any history of "a cough or sinus infection."  

Subsequent to service, on a January 1992 private medical 
examination, he denied any history of a nose or throat 
abnormality, as well as any history of hay fever or asthma.  
Physical examination revealed his nose and sinuses to be 
within normal limits.  In January 1996, the veteran reported 
persistent sinus drainage, which was observed to be white in 
color.  No diagnosis was given at that time, but he was given 
medication for his sinus drainage.  Sinusitis was not 
diagnosed by a medical professional until March 1996, when he 
sought VA treatment for nasal drainage.  He also reported 
headaches and vertigo since last month.  Sinusitis, with 
vertigo, was diagnosed, and he was given medication.  In 
September 1996, he was examined by VA and gave a history of 
poor and interrupted sleep.  Physical examination revealed 
some swelling, hyperemia, and partial obstruction of the 
nasal cavities bilaterally.  Chronic sinusitis was diagnosed.  

In October 1996, the veteran began receiving treatment at 
Memorial Hospital, a private facility, for a sleep disorder.  
A history of recurrent sinus congestion was reported by the 
veteran at that time.  Moderate to severe sleep apnea was 
diagnosed by his private physician.  

The Board finds, after reviewing the totality of the 
evidence, that service connection is not warranted for a 
sinus disability, as a preponderance of the evidence is 
against this claim.  The evidence of record does not indicate 
a sinus disability was incurred during military service.  The 
veteran's service medical records are negative for any 
diagnosis of or treatment for a disability, and no such 
disability was noted on his service separation medical 
examination.  While he reported a history of sinusitis on 
both his March 1988 and April 1991 reports of medical 
history, the service medical records are otherwise devoid of 
any clinical findings to verify that claim.  Additionally, 
when he underwent private physical examination in January 
1992 at a private facility, no disabilities of the sinuses 
were reported, and his sinuses and nose were within normal 
limits, according to the private examiner.  The first 
diagnosis of record of a sinus disability dates to 1996, 
approximately 5 years after service, when sinusitis was 
diagnosed.  While the veteran has been treated by both 
private and VA medical personnel since service separation, no 
examiner has suggested his sinusitis, or any other sinus 
disability, began during military service.  In the absence of 
any evidence the veteran's current sinus disability began 
during military service, service connection for a sinus 
disability must be denied.  

The veteran has himself alleged that his current sinusitis 
began during military service, but as a layperson, his claims 
regarding medical etiology and diagnosis are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against the 
award of service connection for a sinus disability, as no 
evidence has been presented indicating such a disability 
began during military service.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. Service connection - Headaches

The veteran seeks service connection for headaches.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2003).  Service connection may also be 
awarded for certain disabilities, such as organic diseases of 
the nervous system, which manifest to a compensable degree 
within a statutorily-prescribed period of time.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

As has already been noted above, the veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  As such, he may be eligible for service connection for 
disability resulting from any undiagnosed illness established 
by the evidence of record.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2003).  

In March 1985, the veteran sought treatment for headaches 
occurring the past 5-6 days.  He sustained trauma to the head 
6 days ago, and began to experience headaches shortly 
thereafter.  Physical examination revealed a normal 
neurological examination, and medication was given him.  
Thereafter, no subsequent reports of headaches were made by 
the veteran.  He gave a history of frequent severe headaches 
on a January 1991 medical history questionnaire for dental 
treatment.  On an April 1991 report of medical history, the 
veteran again gave a history of frequent or severe headaches.  
However, a concurrent medical examination was negative for 
any disability characterized by headaches.  

Subsequent to service, he began seeking treatment for 
headaches sometime in the mid 1990's, according to VA medical 
records.  A July 1995 clinical notation confirmed reports of 
headaches, and headaches were also noted on a September 1996 
VA general medical examination and an August 1997 VA 
neurological examination.  Private medical treatment records, 
such as an August 1998 clinical notation from Memorial 
Hospital in Chattanooga, TN, also reflect reports of frequent 
headaches.  

After considering all the evidence of record, the Board 
observes that the veteran reported a history of frequent and 
severe headaches at the time of service separation following 
service in Southwest Asia during the Persian Gulf War.  
Subsequent VA and private medical treatment records beginning 
in the mid-1990's also confirm frequent reports of headaches 
following service, and indicate these headaches have existed 
for 6 months or more.  No evidence contradicting the 
veteran's claimed headaches has been presented.  Because the 
veteran began experiencing chronic headaches both during and 
immediately following Persian Gulf service, service 
connection for headaches is warranted under 38 U.S.C.A. 
§ 1117 (West 2002).  

IV.  New and material evidence - Hypertension

The veteran seeks to reopen a claim for service connection 
for hypertension.  Service connection for hypertension was 
most recently and finally denied within an August 1995 rating 
decision, and the veteran failed to perfect an appeal of this 
decision.  Therefore, this claim is final, and may only be 
reopened based on the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2003).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For applications to reopen received prior 
to August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, service connection for hypertension was 
denied by the RO in August 1995 based on a lack of evidence 
that hypertension began during military service, or within a 
year thereafter.  For the reasons to be discussed below, the 
veteran has submitted new and material evidence since that 
August 1995 RO decision, and his claim for service connection 
for hypertension may be reopened and considered on the 
merits.  

Among the evidence submitted by the veteran since the August 
1995 denial is a July 1997 VA medical examination report in 
which he was noted to have "elevated blood pressure" just 
prior to his deployment during Operation Desert Storm.  
Because this examination was not performed until after the 
August 1995 denial became final, and was received by VA 
sometime thereafter, it was not of record at the time of the 
prior final denial, and is not cumulative and redundant of 
evidence already of record; therefore, it is new.  While this 
medical history does not conclusively establish the onset of 
hypertension during the veteran's military service, it does 
suggest the possibility that hypertension began at that time.  
Because this evidence, in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim, it is also 
material.  

The veteran having submitted new and material evidence, his 
claim for service connection for hypertension is reopened, 
and may be considered on the merits.  


ORDER

Entitlement to service connection for a right arm disability, 
claimed as due to an undiagnosed illness, is denied.  

Entitlement to service connection for a sinus disability, 
claimed as due to an undiagnosed illness, is denied.  

Entitlement to service connection for headaches is granted.  

The veteran's application to reopen his service connection 
claim for hypertension, based on the submission of new and 
material evidence, is granted, and this claim is reopened.  


REMAND

The veteran's service connection claim for hypertension 
having been reopened, it may now be considered on the merits.  
The section of the Schedule of Ratings which VA uses to 
evaluate the severity of hypertension, provides the 
following:

Hypertension or isolated systolic 
hypertension must be confirmed by 
readings taken two or more times on 
at least three different days.  For 
purposes of this section, the term 
hypertension means that the 
diastolic blood pressure is 
predominantly 90mm. Or greater, and 
isolated systolic hypertension means 
that the systolic blood pressure is 
predominantly 160mm. Or greater with 
a diastolic blood pressure of less 
than 90mm.

38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2003).

In reviewing the evidence, the Board notes a blood pressure 
reading of 130/100 on a December 1990 supplemental health 
record completed during active military service.  A blood 
pressure reading of 130/100 was also recorded by VA in April 
1992, less than a year after the veteran's June 1991 service 
from active duty.  However, his April 1991 service separation 
medical examination revealed blood pressure of only 110/70.  
Nevertheless, the veteran having submitted blood pressure 
readings meeting VA's definition of hypertension both during 
active military service and within a year thereafter, the VA 
has an obligation to further assist him with his claim.  VA 
is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002).  That duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion statement when such an examination becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002).  Thus, based on the facts noted above, a VA 
medical opinion statement is necessary to determine if the 
veteran's hypertension began during military service or 
within a year thereafter.  See 38 U.S.C.A. §§ 1110, 1112 
(West 2002).  

Also, as was noted in the introduction to this decision, the 
veteran has perfected an appeal of the August 1997 denial of 
service connection for sleep apnea.  However, subsequent to 
the August 1998 Statement of the Case, and the receipt of 
additional pertinent medical evidence, the veteran has not 
been afforded a Supplemental Statement of the Case regarding 
this issue.  Therefore, this claim must be remanded in order 
for the RO to reconsider the veteran's claim in light of the 
additional evidence added to the record subsequent to August 
1998.  The RO must also consider the veteran's claim in light 
of the VCAA and subsequent legislation.  

Therefore, in light of the above, these claims are remanded 
for the following additional development:  

1.	The veteran's claims file should be 
forwarded to a VA physician and 
cardiovascular specialist for review.  
The veteran himself need not be scheduled 
for examination unless such examination 
is deemed necessary by the reviewer.  The 
claims file should be reviewed in detail 
by the examiner, with his/her attention 
directed to the following records:  the 
veteran's service medical records, to 
include a December 1990 "Supplemental 
Medical Data" record and his April 1991 
service separation examination (found in 
the manila envelope within the claims 
folder, marked with yellow 'post-it' 
notes labeled "12/90 supp. record" and 
"4/91 separation exam" respectively ); 
and his April 1992 VA outpatient 
treatment for low back pain, during which 
a blood pressure reading of 130/100 was 
noted (marked with a yellow tab labeled 
"VA Medical record 4/92").  After 
reviewing the medical evidence, the 
examiner should address the following 
question:
	Is it likely, as likely as not, or 
unlikely that the veteran's hypertension 
had its onset during military service, or 
within a year thereafter?  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  
The medical basis for all opinions 
expressed should be given, and any 
current diagnoses should be verified with 
reference to clinical findings.  

2.	The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

3.	Thereafter, the RO should again 
consider the veteran's service connection 
claim for hypertension and for a sleep 
disorder in light of any evidence added 
to the record.  If any of the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  Thereafter, these 
issues should be returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



